          Case 2:17-cv-00980-APG-DJA Document 113 Filed 08/18/20 Page 1 of 2



 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 BANK OF NEW YORK MELLON,                                Case No.: 2:17-cv-00980-APG-DJA

 4          Plaintiff                                   Order (1) Granting Motion to Vacate
                                                        Order, (2) Denying Motion for Default
 5 v.                                                      Judgment, (3) Denying Motion for
                                                       Reconsideration, and (4) Setting Deadline
 6 AZURE ESTATES OWNERS                                  to File Joint Proposed Pretrial Order
   ASSOCIATION, et al.,
 7
        Defendants
 8

 9         I previously struck defendant Azure Estates Owners Association’s answer because it

10 ceased participating in this action, and I set a deadline for cross-claimant Ricardo Fojas to move

11 for default judgment against Azure. ECF No. 100. I also dismissed Fojas’s crossclaim against

12 Nevada Association Services, Inc. (NAS) because he did not serve NAS with the crossclaim as

13 required under Federal Rules of Civil Procedure 4 and 5 and took no action to prosecute his

14 crossclaim against NAS. ECF No. 108.

15         After months of inaction, Azure finally reappeared in the case on July 27, 2020, and it

16 moves to vacate my order striking its answer. Fojas did not oppose the motion. Having

17 considered Azure’s motion and the supporting affidavits, I grant the motion and vacate the

18 portion of my prior order that struck Azure’s answer. Because Azure is no longer in default, I

19 deny Fojas’s motion for default judgment.

20         I deny Fojas’s motion for reconsideration. Although Fojas is pro se, he still must comply

21 with the Federal Rules of Civil Procedure. Ghazali v. Moran, 46 F.3d 52, 54 (9th Cir. 1995)

22 (“Although we construe pleadings liberally in their favor, pro se litigants are bound by the rules

23 of procedure.”). Even putting aside the technicalities of properly serving NAS with the
         Case 2:17-cv-00980-APG-DJA Document 113 Filed 08/18/20 Page 2 of 2



 1 counterclaim, Fojas took no action to prosecute his counterclaim against NAS and indeed

 2 apparently did not realize NAS was still a party until I pointed it out. I see no basis to reconsider

 3 my earlier ruling.

 4         I THEREFORE ORDER that cross-defendant Azure Estates Owners Association’s

 5 motion to vacate order (ECF No. 110) is GRANTED. I vacate the portion of my prior order

 6 (ECF No. 108) that struck Azure’s answer and I therefore VACATE the related clerk’s entry of

 7 default (ECF No. 101). The clerk of court is instructed to un-strike and reinstate the answer

 8 (ECF No. 73).

 9         I FURTHER ORDER that cross-claimant Ricardo Fojas’s motion for default judgment

10 (ECF No. 112) is DENIED.

11         I FURTHER ORDER that cross-claimant Ricardo Fojas’s motion for reconsideration

12 (ECF No. 111) is DENIED.

13         I FURTHER ORDER that cross-claimant Ricardo Fojas and cross-defendant Azure

14 Estates Owners Association must file a joint proposed pretrial order by September 11, 2020.

15         DATED this 18th day of August, 2020.

16

17
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23



                                                     2
